JUDGMENT

                                  Court of Appeals
                             First District of Texas
                                  NO. 01-15-00093-CV

                            JULIUS MATHIAS JR., Appellant

                                             V.

                   BANKSIDE VILLAGE APARTMENTS, Appellee

     Appeal from the County Civil Court at Law No. 4 of Harris County (Tr. Ct. No.
                                     1056219).

       Appellant, Julius Mathias Jr., has neither established indigence nor paid, or made
arrangements to pay, all the required fees. Further, appellant has not paid or made
arrangements to pay the fee for preparing the clerk’s record. After being notified that this
appeal was subject to dismissal, appellant did not adequately respond. It is therefore
CONSIDERED, ADJUDGED, and ORDERED that the appeal be dismissed.

       The Court orders that the appellant, Julius Mathias Jr., pay all appellate costs.

       The Court orders that this decision be certified below for observance.

Judgment rendered May 7, 2015.

Per curiam opinion delivered by panel consisting of Justices Jennings, Higley, and
Huddle.